 

Exhibit 10.1

SCHLUMBERGER LIMITED
SUPPLEMENTARY BENEFIT PLAN

(As Amended and Restated Effective January 1, 2018 and conformed to include
amendments through January 1, 2019)

INDEX

ARTICLE I DEFINITIONS AND CONSTRUCTION

2

1.1

Definitions

2

1.2

Gender and Number

5

1.3

Severability

5

1.4

Applicable Law

5

1.5

Plan Not an Employment Contract

5

1.6

Source of Payment

5

1.7

Tax Withholding

5

 

 

ARTICLE II PARTICIPATION

6

 

 

ARTICLE III PROGRAM A: RESTORATION OF BENEFITS REDUCED BY CODE SECTION
401(а)(17)

6

3.1

Purpose

6

3.2

Eligibility

6

3.3

Calculation of Restoration Benefit

6

 

 

 

ARTICLE IV PROGRAM В: RESTORATION OF BENEFITS REDUCED BY CODE SECTION 415

8

4.1

Purpose

8

4.2

Eligibility

8

4.3

Calculation of Restoration Benefit

8

 

 

 

ARTICLE V VESTING AND FORM OF PAYMENT

9

5.1

Vesting

9

5.2

Defined Contribution Plan Benefits

10

5.3

Defined Benefit Plan Benefits

11

5.4

Non-Duplication of Benefits

11

5.5

STC Plan Benefits

11

 

 

 

ARTICLE VI ADMINISTRATION

12

6.1

Administration

12

6.2

Expenses

12

6.3

Indemnification

12

6.4

409А Compliance

12

6.5

Specified Employees

12

6.6

Non-Alienation of Benefits

13

 

 

ARTICLE VII MERGER, AMENDMENT AND TERMINATION

13

7.1

Merger, Consolidation or Acquisition

13

7.2

Amendment and Termination

13

7.3

Participating Affiliates

13

 

 

--------------------------------------------------------------------------------

 

PREAMBLE

Schlumberger Limited, a Curacao corporation (the “Company”), established an
unfunded deferred compensation plan known as the Schlumberger Limited
Supplementary Benefit Plan, effective as of January 1, 1981, and thereafter
amended and restated such plan effective January 1, 1990. The amended and
restated plan, as amended by the First Amendment thereto, is referred to herein
as the “1990 Plan.” The purpose of the 1990 Plan was to restore to eligible key
employees of the Company and its participating subsidiaries and affiliated
companies the amount of benefits, which they are unable to receive under the
Qualified Plans as a result of the Code Section 401(а)(17) Limitations, which
limit the annual compensation that may be taken into account in computing
benefits under the Qualified Plans, and by the Code Section 415 Limitations,
which limit benefits and contributions under the Qualified Plans. Effective as
of January 1, 1995, the Company amended and restated the 1990 Plan to
(i) reflect the withdrawal of Schlumberger Technology Corporation and its
subsidiaries as employers under the 1990 Plan, (ii) reflect that all STC Plan
Benefits (as herein defined) will be paid pursuant to the Schlumberger
Technology Corporation Supplementary Benefit Plan, as established effective as
of January 1, 1995, and (iii) incorporate the First Amendment to the 1990 Plan
(the “1995 Plan”). The Plan has been operated in compliance with Section 409А of
the Internal Revenue Code and applicable U.S. Treasury authorities (“Section
409А”) and was amended and restated, effective January 1, 2008, to establish
documentary compliance with Section 409А (the “2008 Plan”). Effective as of
January 1, 2014, the Company amended and restated the 2008 Plan to incorporate
all prior amendments thereto and to make certain conforming changes to the Plan
(the “Prior Plan”).

The Plan has been further amended and restated from time to time, and effective
January 1, 2018, was restated to amend the Plan with respect to the qualifying
plans underlying the Plan’s restoration benefits, as well as to make certain
other conforming changes.

Program A of the Plan, set forth in Article III below, is intended to qualify
for the exemptions provided under Title I of ERISA for plans that are not
tax-qualified and that are maintained primarily to provide deferred compensation
for a select group of management or highly compensated employees. Program В of
the Plan, set forth in Article IV below, is intended to qualify for the
exemptions provided under Title I of ERISA for plans that are excess benefit
plans.

NOW, THEREFORE, Schlumberger Limited hereby amends and restates the Prior Plan,
effective as of January 1, 2018, to read as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

1.1Definitions.  Except as otherwise indicated, the terms used in this Plan
shall have the same meaning as they have under the applicable Qualified Plans.
For purposes of this Plan, the following definitions shall apply:

“Active Service” shall have the meaning ascribed to it in the Qualified Defined
Benefit Plans.

2

--------------------------------------------------------------------------------

 

“Actuarial Equivalent” shall have the meaning ascribed to it in the Qualified
Defined Benefit Plans.

“Administrative Committee” shall mean the Administrative Committee of the
Schlumberger Limited Pension Plan.

“Affiliate” shall mean any corporation in which the shares owned or controlled
directly or indirectly by Schlumberger Limited shall represent 50% or more of
the voting power of the issued and outstanding capital stock of such
corporation. In addition to the above, the term “Affiliate” shall include any
corporation or other trade or business which, together with Schlumberger
Limited, is “under common control” within the meaning of Code Section 414(b) or
(с) as defined in Code Section 1563(а)(1) and modified by Code Section 415(h).
Notwithstanding the foregoing, the term “Affiliate” shall not include
Schlumberger Technology Corporation, a Texas corporation, or any subsidiary of
Schlumberger Technology Corporation.

“Board of Directors” shall mean the Board of Directors of Schlumberger Limited.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Code Section 401(а)(17) Limitations” shall mean the limitations imposed by Code
Section 401(а)(17).

“Code Section 415 Limitations” shall mean the limitations imposed by Code
Section 415 without regard to Code Section 415(с)(1)(В).

“Company” shall mean Schlumberger Limited, a Curacao corporation.

“Employee” shall mean any person who is employed by and carried on the payroll
of an Employer and who meets the requirements for participation in a Qualified
Defined Benefit Plan or Qualified Defined Contribution Plan maintained by an
Employer.

“Employer” shall mean the Company and any Affiliate which meets the definition
of an Employer in the applicable Qualified Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Participant” shall mean a participant in a Qualified Defined Contribution Plan
or a Qualified Defined Benefit Plan of the Company or any Affiliate.

“1990 Plan” shall mean the Schlumberger Limited Supplementary Benefit Plan,
effective as of January 1, 1981, and thereafter amended and restated effective
January 1, 1990.

“1995 Plan” shall mean the Schlumberger Limited Supplementary Benefit Plan,
effective as of January 1, 1995, as thereafter amended.

3

--------------------------------------------------------------------------------

 

“2008 Plan” shall mean the Schlumberger Limited Supplementary Benefit Plan,
effective as of January 1, 2008, as thereafter amended.

“Plan” shall mean the Schlumberger Limited Supplementary Benefit Plan, as
amended and restated effective January 1, 2018 and set forth herein, and as
amended from time to time.

“Prior Plan” shall mean the Schlumberger Limited Supplementary Benefit Plan,
effective as of January 1, 2014, as thereafter amended.

“Qualified Defined Benefit Plans” shall mean the Schlumberger Pension Plan for
US Taxpayers Employed Abroad and prior to October 15, 2016, the Schlumberger
Limited Pension Plan .

“Qualified Defined Contribution Plans” shall mean the Schlumberger Limited
Savings and Profit Sharing Plan or the Schlumberger Savings and Profit Sharing
Plan for US Taxpayers Employed Abroad, as applicable; provided, however, that
the term “Qualified Defined Contribution Plan” shall only include the portion of
(i) the Schlumberger Limited Savings and Profit Sharing Plan that provides for
discretionary employer contributions and (ii) the Schlumberger Savings and
Profit Sharing Plan for US Taxpayers Employed Abroad that provides for
discretionary employer contributions and the basic contribution and shall not
include any portion of either such plan that is subject to Code Section 401(k)
or 401(m).

“Qualified Plans” shall mean the Qualified Defined Contribution Plans and
Qualified Defined Benefit Plans.

“Spouse” shall mean the person, if any, legally married pursuant to the laws of
the State or country in which such marriage was performed to a Participant at
the latest of (i) the time of the Participant’s death prior to retirement, (ii)
the time of the Participant’s retirement, or (iii) the time the Participant’s
benefits are to commence; provided, however, that this definition of “Spouse”
shall include a same sex Spouse effective no earlier than (a) September 16,
2013, or (b) if prior to September 16, 2013, such Participant and same sex
Spouse resided in a State or the District of Columbia that legally recognized
their marriage, June 26, 2013 (or such later date as the Participant and his or
her Spouse became residents of such State or the District of Columbia but in no
event later than September 16, 2013).

“STC Plan” shall mean the Schlumberger Technology Corporation Supplementary
Benefit Plan, as amended and restated effective January 1, 2014 and as
thereafter amended from time to time.

“STC Plan Benefit” shall mean any benefit accrued pursuant to Section 3.3 or 4.3
of the 1990 Plan and unpaid as of January 1, 1995, to the extent calculated with
reference to any Qualified Plan thereunder sponsored or contributed to by
Schlumberger Technology Corporation or any subsidiary thereof and any benefit
accrued under the STC Plan and unpaid as of December 31, 2017, to the extent
calculated with reference to any Qualified Plan hereunder.

4

--------------------------------------------------------------------------------

 

“Termination of Employment” shall mean “separation from service,” as defined in
Section 1.409А-1(h) of the U.S. Treasury regulations, with an Employer for any
reason other than a transfer between Employers.

  

1.2Gender and Number. Except when otherwise indicated by the context, any
masculine pronoun when used in the Plan shall refer to either male or female
Participants, and the definition of any term in the singular shall also include
the plural.

1.3Severability. In the event any provision of the Plan shall be held invalid or
illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy questions of illegality
or invalidity by amendment as provided in the Plan.

1.4Applicable Law. To the extent not preempted by ERISA, this Plan shall be
governed and construed in accordance with the laws of the State of Texas.

1.5Plan Not an Employment Contract. The Plan is not an employment contract. The
receipt of benefits under the Plan does not give to any person the right to be
continued in employment by the Company or an Affiliate, and all Employees remain
subject to change of salary, transfer, change of job, discipline, layoff,
discharge (with or without cause), or any other change of employment status.

1.6Source of Payment. The benefits described in this Plan are contractual
obligations and liabilities of the applicable Employer to pay compensation for
services in accordance with the terms hereof. All amounts paid under this Plan
shall be paid in cash from the general assets of the applicable Employer.
Benefits shall be reflected on the accounting records of the Employers, but
shall not be construed to create, or require the creation of, a trust, custodial
or escrow account. No special or separate fund need be established and no
segregation of assets need be made to assure the payment of such benefits. No
Participant shall have any right, title, or interest whatever in or to any
investment reserves, accounts, funds or assets that the Company or the Employers
may purchase, establish, or accumulate to aid in providing the benefits
described in this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust or a
fiduciary relationship of any kind between an Employer or the Company and a
Participant or any other person. Neither a Participant nor the beneficiary of a
Participant shall acquire any interest hereunder greater than that of an
unsecured creditor.

1.7Tax Withholding. The Employer may withhold from a payment any federal, state,
or local taxes required by law to be withheld with respect to such payment and
such sums as the Employer may reasonably estimate as necessary to cover any
taxes for which the Employer may be liable and which may be assessed with regard
to such payment.

5

--------------------------------------------------------------------------------

 

ARTICLE II
PARTICIPATION

A Participant entitled to benefits under the Prior Plan shall receive such
benefits, together with any benefits accrued hereunder from and after January 1,
2018, pursuant to the provisions of this Plan; provided that any STC Plan
Benefit accrued under the Plan prior to January 1, 2018, will be paid under the
STC Plan in accordance with Section 5.5 of the Plan. An Employee who becomes
eligible for participation in Program A of this Plan (as described in Section
3.2) from and after January 1, 2018, shall become a Participant in Program А of
this Plan if, as of or after such date, the benefits he would otherwise receive
as a result of his participation in one or more of the Qualified Plans are
reduced as a result of the Code Section 401(а)(17) Limitations. An Employee who
becomes eligible for participation in Program В of this Plan (as described in
Section 4.2) from and after January 1, 2018 shall become a Participant in
Program В of this Plan if, as of or after such date, the benefits he would
otherwise receive as а result of his participation in one or more of the
Qualified Plans are reduced as a result of the Code Section 415 Limitations. An
Employee who becomes eligible for participation in both Program A and В of this
Plan from and after January 1, 2018, and whose Qualified Plan benefits have been
reduced by both the Code Section 401(а)(17) Limitations and the Code Section 415
Limitations shall participate in both Program A and В; provided, however, that
nothing in this Plan shall entitle him to receive an amount that exceeds the
total benefits that would have been his due under the Qualified Plans in the
absence of the Code Section 401(а)(17) Limitations and the Code Section 415
Limitations.

ARTICLE III
PROGRAM A: RESTORATION OF
BENEFITS REDUCED BY CODE SECTION 401(а)(17)

3.1Purpose. Code Section 401(а)(17) limits the amount of compensation that may
be taken into account under the Qualified Plans. The purpose of Program A is to
restore to Participants in the Qualified Plans any benefits that would have been
available to them under the Qualified Plans had the Code Section 401(a)(17)
Limitations not been imposed.

3.2Eligibility. In order to participate in Program A of this Plan, an individual
must (a) be a Participant in one of the Qualified Plans and (b) have experienced
a reduction in the benefits he would have received from the Qualified Plan in
which he is a Participant as а result of the Code Section 401(а)(17) Limitations
on the amount of annual compensation that may be included in the calculation of
benefits. In addition, this Program is intended solely for the participation of
a select group of management or highly compensated employees, as those terms are
set forth in Section 201(2) of ERISA.

3.3Calculation of Restoration Benefit.  The amount of restoration benefits
payable to a Participant in Program А of this Plan with reference to each
Qualified Defined Benefit Plan under which the Participant may claim benefits
will be calculated in the manner described in Subsection (a). The amount of
benefits payable to a Participant in Program А of this Plan with reference to
each Qualified Defined Contribution Plan under which the Participant may claim
benefits will be calculated in the manner described in Subsection (b).

6

--------------------------------------------------------------------------------

 

(a)Restoration of Amounts Under Qualified Defined Benefit Plans: As of
Participant’s Termination of Employment the Company will calculate а benefit in
an amount equal to the excess of (i) over (ii), where (i) is equal to the amount
of the defined benefit which would have been payable under the Qualified Defined
Benefit Plan but for the Code Section 401(a)(17) Limitations as of Participant’s
Termination of Employment and (ii) is equal to the amount of the benefit
actually payable under the Qualified Defined Benefit Plan as of Participant’s
Termination of Employment, which excess is hereinafter referred to as the
“Defined Benefit Restoration Benefit.” The Participant shall become vested in
his or her Defined Benefit Restoration Benefit upon Participant’s attainment of
age 50 with five years of credited Active Service. The Company shall pay a
vested Defined Benefit Restoration Benefit to the Participant, or, if
applicable, to his surviving Spouse, upon Participant’s Termination of
Employment. If Participant experiences а Termination of Employment prior to
satisfying the vesting conditions described in this Section 3.3(a),
Participant’s Defined Benefit Restoration Benefit shall be forfeited. The
Defined Benefit Restoration Benefit shall become payable as provided in Section
5.3 hereof. Effective January 1, 2018, no additional Defined Benefit Restoration
Benefits will accrue.

(b)Restoration of Amounts Under Qualified Defined Contribution Plans: А benefit,
hereinafter referred to as the “Defined Contribution Restoration Benefit,” will
be payable to Participants in Program А whose discretionary Employer
profit-sharing contribution or basic contribution under a Qualified Defined
Contribution Plan was reduced as a result of the Code Section 401(а)(17)
Limitations. With respect to any Plan Year, the Defined Contribution Restoration
Benefit shall be equal to the excess, if any, of (i) over (ii) where (i) is
equal to the amount of the discretionary Employer profit-sharing contribution
and basic contribution the Employer would have made under the Qualified Defined
Contribution Plan for а Plan Year on behalf of the Participant, based on the
Participant’s compensation for that Plan Year without regard to the Code Section
401(a)(17) Limitations, and (ii) is equal to the amount of the discretionary
Employer profit-sharing contribution and basic contribution that the Employer
actually paid into the Qualified Defined Contribution Plan on behalf of the
Participant for such Plan Year. For a Participant who also participates in the
Schlumberger Limited Savings and Profit Sharing Plan, a Participant’s Defined
Contribution Restoration Benefit shall become fully vested upon Participant’s
completion of four years of Active Service (as that term is defined in the
Qualified Defined Contribution Plan) or, if earlier, upon Participant’s death.
For a Participant who also participates in the Schlumberger Savings and Profit
Sharing Plan for US Taxpayers Employed Abroad, a Participant’s Defined
Contribution Restoration Benefit shall be fully vested at all times.

The Defined Contribution Restoration Benefit shall be treated as if it is
actually invested in the applicable Qualified Defined Contribution Plan and
shall be credited with gains and losses at the same time and in the same manner
as amounts which are actually invested under the Qualified Defined Contribution
Plan. Any investment elections made pursuant to the Qualified Defined
Contribution Plan shall also apply to the Defined Contribution Restoration
Benefit and shall be effective at the same time that such election is applicable
to the Participant’s Account under the Qualified Defined Contribution Plan. The
Administrative Committee shall develop such procedures as it

7

--------------------------------------------------------------------------------

 

deems necessary for purposes of valuing the Defined Contribution Restoration
Benefits and maintaining records thereof. The Defined Contribution Restoration
Benefit shall be calculated for every Plan Year until the expiration of the Plan
Year during which occurs the earliest of (1) the Participant’s Termination of
Employment for any reason or (2) the termination of the Qualified Defined
Contribution Plan under which the Participant is receiving benefits. The Defined
Contribution Restoration Benefit shall become payable as provided in Section 5.2
hereof. Effective January 1, 2018, no additional Defined Contribution
Restoration Benefits will accrue with respect to the Schlumberger Technology
Corporation Savings and Profit Sharing Plan for US Taxpayers Employed Abroad.

ARTICLE IV
PROGRAM В: RESTORATION OF
BENEFITS REDUCED BY CODE SECTION 415

4.1Purpose.  Code Section 415 limits the amount of benefits available under a
defined benefit plan and the amount of contributions permissible under a defined
contribution plan. The purpose of Program B is to restore to Participants any
Qualified Plan benefits that have been reduced as a result of the Code Section
415 Limitations.

4.2Eligibility. An employee is eligible to participate in Program В of this Plan
if he (a) is a Participant in one of the Qualified Plans and (b) has experienced
a reduction in the amount of benefits he would have received from the Qualified
Plan in which he is a Participant as a result of the Code Section 415
Limitations.

4.3Calculation of Restoration Benefit. The amount of restoration benefits
payable to а Participant in Program В of this Plan with reference to each
Qualified Defined Benefit Plan under which the Participant may claim benefits
will be calculated in the manner described in Subsection (a). The amount of
benefits payable to a Participant in Program В of this Plan with reference to
each Qualified Defined Contribution Plan under which the Participant may claim
benefits will be calculated in the manner described in Subsection (b).

(a)Restoration of Amounts Under Qualified Defined Benefit Plans: When a
Participant has a Termination of Employment, the Company will calculate a
benefit equal to the excess of (i) over (ii), where (i) is equal to the amount
of the defined benefit that would have been payable under the Qualified Defined
Benefit Plan without regard to the Code Section 415 Limitations as of
Participant’s Termination of Employment and (ii) is equal to the amount of
benefit actually payable under the Qualified Defined Benefit Plan as of
Participant’s Termination of Employment, which excess is hereinafter referred to
as the “Section 415 Defined Benefit Restoration Benefit.” The Company shall pay
a Section 415 Defined Benefit Restoration Benefit to the Participant or, if
applicable, to Participant’s surviving Spouse. The Participant shall become
vested in his Section 415 Defined Benefit Restoration Benefit upon Participant’s
attainment of age 50 with five years of credited Active Service. If Participant
experiences а Termination of Employment prior to satisfying the vesting
conditions described in this Section 4.3(a), Participant’s Section 415 Defined
Benefit Restoration Benefit shall be forfeited. The Section 415 Defined Benefit
Restoration Benefit shall become payable as provided in Section 5.3
hereof.  Effective January 1, 2018, no additional Section 415 Defined Benefit
Restoration Benefits will accrue.

8

--------------------------------------------------------------------------------

 

(b)Restoration of Amounts Under Qualified Defined Contribution Plans: А benefit,
hereinafter referred to as the “Section 415 Defined Contribution Restoration
Benefit,” will be payable to Participants in Program B whose Qualified Defined
Contribution Plan benefits were reduced as a result of the Code Section 415
Limitations. With respect to any Plan Year, the Section 415 Defined Contribution
Restoration Benefit shall be payable in an amount equal to the excess, if any,
of (i) over (ii), where (i) is equal to the amount of the discretionary Employer
profit-sharing contribution and basic contribution the Employer would have made
under the Qualified Defined Contribution Plan for а Plan Year without regard to
the Code Section 415 Limitations and (ii) is equal to the amount of the
discretionary Employer profit-sharing contribution and basic contribution that
the Employer actually paid into the Qualified Defined Contribution Plan on
behalf of the Participant for such Plan Year. For a Participant who also
participates in the Schlumberger Limited Savings and Profit Sharing Plan, a
Participant’s Section 415 Defined Contribution Restoration Benefit shall become
fully vested upon Participant’s completion of four years of Active Service (as
that term is defined in the Qualified Defined Contribution Plan) or, if earlier,
upon Participant’s death. For a Participant who also participates in the
Schlumberger Savings and Profit Sharing Plan for US Taxpayers Employed Abroad, a
Participant’s Section 415 Defined Contribution Restoration Benefit shall be
fully vested at all times.

The Section 415 Defined Contribution Restoration Benefit shall be treated as if
it is actually invested in the applicable Qualified Defined Contribution Plan
and shall be credited with gains and losses at the same time and in the same
manner as amounts which are actually invested under the Qualified Defined
Contribution Plan. Any investment elections made pursuant to the Qualified
Defined Contribution Plan shall also apply to the Section 415 Defined
Contribution Restoration Benefit and shall be effective at the same time that
such election is applicable to the Participant’s Account under the Qualified
Defined Contribution Plan. The Administrative Committee shall develop such
procedures as it deems necessary for purposes of valuing the Section 415 Defined
Contribution Restoration Benefits and maintaining records thereof. The Section
415 Defined Contribution Restoration Benefit shall be calculated for every Plan
Year until the expiration of the Plan Year during which occurs the earliest of
(1) the Participant’s Termination of Employment for any reason or (2) the
termination of the Qualified Defined Contribution Plan under which the
Participant is receiving benefits.  The Section 415 Defined Contribution
Restoration Benefit shall become payable as provided in Section 5.2
hereof.  Effective January 1, 2018, no additional Section 415 Defined
Contribution Restoration Benefits will accrue with respect to the Schlumberger
Technology Corporation Savings and Profit Sharing Plan for US Taxpayers Employed
Abroad.

ARTICLE V
VESTING AND FORM OF PAYMENT

5.1Vesting.  А Participant shall become vested in the benefits payable in
accordance with Sections 3.3 and 4.3 hereof.  Notwithstanding the foregoing, a
Participant (and his survivor or Beneficiary) shall have no right to a benefit
under this Plan if the Administrative Committee determines that the Participant
engaged in a dishonest act injurious to the finances or reputation

9

--------------------------------------------------------------------------------

 

of the Company or any of its Affiliates or that the Participant has violated the
Patent and Confidential Information Agreement between the Participant and the
Company or any of its Affiliates or any other confidential arrangement involving
the Company or any of its Affiliates to which he is а party or by which he is
bound.

5.2Defined Contribution Plan Benefits.  The Defined Contribution Restoration
Benefit and the Section 415 Defined Contribution Restoration Benefit (the
"Defined Contribution Benefits") shall be payable in the form of (i) a lump sum
or (ii) at the Participant's election, in five or ten annual installment
payments.

(a)Lump Sum Payment. Subject to Section 6.5, a lump-sum payment shall be made
during the first calendar quarter of the Plan Year following the Participant's
Termination of Employment. In the event of the death of the Participant prior to
full payment of his Defined Contribution Benefits, any such unpaid benefits
shall be paid in a lump sum to the person or persons who are designated as the
Participant's Beneficiaries under the applicable Qualified Defined Contribution
Plan (with the valid consent of the Participant's Spouse where required under
the Qualified Defined Contribution Plan). Any such Defined Contribution Benefits
which are paid as a result of the death of the Participant shall be paid in a
lump sum during the first calendar quarter of the Plan Year following the Plan
Year in which the Participant's death occurs.

(b)Installment Payments. Subject to the rules established by the Administrative
Committee, the Participant may file a distribution election, directing his
Defined Contribution Benefits to be distributed in annual installment payments
over five or ten years. Such distribution election must be made on the form
supplied by the Administrative Committee for that purpose. With respect to
Defined Contribution Benefits earned prior to January 1, 2016, the Participant
may elect to have his Defined Contribution Benefits distributed in annual
installments; provided, however, that any such election shall not take effect
until at least 12 months after the election was made and the first annual
installment shall not be payable prior to the date five years following the
first day of the Plan Year following Participant's Termination of Employment.
With respect to Defined Contribution Benefits earned on or after January 1,
2016, the Participant may elect to have his Defined Contribution Benefits
distributed in annual installments and subject to Section 6.5, the first annual
installment shall be payable during the first calendar quarter of the Plan Year
following the Participant's Termination of Employment.

(c)Change of Form or Timing of Benefit Payments. A Participant may file a
subsequent distribution election for his Defined Contribution Benefits no later
than 12 months prior to the date that he or she would have otherwise received
(or would have commenced to receive) distribution of his Defined Contribution
Benefits, to change the timing and form of payment of the distribution to a time
and form available under the Plan; provided, however, that the payment, or first
payment in the case of an installment payment, under the subsequent distribution
election shall be deferred to a date that is at least five years after the date
the Participant would have received his distribution of Defined Contribution
Benefits under his prior election. Such subsequent distribution election is
subject to the rules established by the Administrative Committee and must be
made on the form supplied by the Administrative Committee for that purpose. The

10

--------------------------------------------------------------------------------

 

requirement in this Section 5.2(c) that the first payment with respect to which
any election thereunder applies must be deferred for at least five years shall
not apply to a payment involving the Participant's death.

5.3Defined Benefit Plan Benefits.  Subject to Section 6.5, the vested Defined
Benefit Restoration Benefit and the vested Section 415 Defined Benefit
Restoration Benefit (the “Defined Benefits”) shall be payable in the form of an
annuity to commence on the first day of the month following the later of (i) the
Participant’s Termination of Employment and (ii) the earliest of (A)
Participant’s attainment of age 55 (or, with respect to a Participant’s vested
Defined Benefits that relate to benefits accrued under the Schlumberger Pension
Plan for US Taxpayers Employed Abroad after December 31, 2009, age 60), (B) the
Participant’s attainment of age 50 with 20 years of credited Active Service or
(C) Participant’s death. If Participant is unmarried on the date of his
Termination of Employment, the Defined Benefits shall be paid in the form of a
single life annuity. If Participant is married on the date of his Termination of
Employment, Participant’s benefit shall be paid in the form of one of the
following Actuarially Equivalent annuity forms elected by Participant no later
than his Termination of Employment: 50%, 75% or 100% joint and survivor annuity
with Participant’s surviving Spouse. If a married Participant has not elected a
form of joint and survivor annuity as of the date of his Termination of
Employment, his benefit shall automatically be paid in the form of a 50% joint
and survivor annuity with Participant’s surviving Spouse. In the event of the
death of a Participant prior to commencement of his Defined Benefits or after
commencement of such benefits, but prior to final satisfaction of all such
amounts under this Plan, the Defined Benefits shall be paid to Participant’s
surviving Spouse, if applicable, in accordance with the form of joint and
survivor annuity benefits elected by the Participant.

5.4Non-Duplication of Benefits. The purpose of this Plan is to restore certain
benefits which would otherwise be lost under the Qualified Plans. The benefits
payable under this Plan shall be coordinated to ensure that benefit reductions
attributable to the Code Section 401(a)(17) Limitations and the Code Section 415
Limitations are calculated to prevent duplication of benefits under this Plan.
As pension payment amounts are adjusted annually under the Qualified Defined
Benefit Plans to take into account cost of living adjustments prescribed by the
Secretary of Treasury, the amount of the Section 415 Defined Benefit Restoration
Benefit shall be adjusted annually to reflect such changes.

5.5STC Plan Benefits.  Notwithstanding any provisions of this Plan, the Prior
Plan, the 2008 Plan, the 1990 Plan and the 1995 Plan to the contrary, all STC
Plan Benefits otherwise payable pursuant thereto shall not be so paid, but shall
be payable instead pursuant to the STC Plan. To the extent that any STC Plan
Benefits are paid pursuant to this Plan, such benefits shall be deemed for all
purposes to have been paid pursuant to the terms of the STC Plan.
Notwithstanding any provision herein to the contrary, this Plan shall be
administered to prevent duplication of any benefits paid under the STC Plan.

11

--------------------------------------------------------------------------------

 

ARTICLE VI
ADMINISTRATION

6.1Administration. The Plan shall be administered, construed and interpreted by
the Administrative Committee. The determinations by the Administrative Committee
as to any disputed questions arising under the Plan, including questions
concerning the Employees who are eligible to be Participants in the Plan and the
amounts of their benefits under the Plan, and the construction and
interpretation by the Administrative Committee of any provision of the Plan,
shall be final, conclusive and binding upon all persons including Participants,
their Beneficiaries and survivors, the Company, its stockholders and Employees,
and the Employers. A member of the Administrative Committee who is also a
Participant in the Plan must abstain from voting on any matter relating
specifically to his own benefits under the Plan. The Administrative Committee
shall have the authority to amend the Plan to comply with any legislative
change, including any regulations promulgated pursuant to a legislative change,
or to make discretionary changes, provided that such amendment does not result
in any significant increase in cost of maintaining the Plan or change the
underlying benefits of the Plan.

6.2Expenses.  The expenses of administering the Plan shall be borne by the
Company.

6.3Indemnification.  The members of the Administrative Committee and its agents
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Company’s written
approval) or paid by them in satisfaction of a judgment in any such action,
suit, or proceeding.  The foregoing provisions shall not be applicable to any
person if the loss, cost, liability or expense is due to such person’s gross
negligence or willful misconduct.

6.4409А Compliance.  It is intended that the provisions of this Plan satisfy the
requirements of Section 409А and that the Plan be construed and operated in a
manner consistent with such requirements to the extent applicable. In accordance
with Section 409А, an entitlement to a series of payments under this Plan is to
be treated as an entitlement to a series of separate payments. Notwithstanding
any provision of this Plan to the contrary, participation in this Plan
constitutes acknowledgement and agreement by each Participant that the Company
and its employees, officers, directors and Affiliates shall not be liable for,
and nothing provided or contained in this Plan will be construed to obligate or
cause the Company and/or its employees, officers, directors and Affiliates to be
liable for, any tax, interest or penalties imposed on a Participant related to
or arising with respect to any violation of Section 409А.

6.5Specified Employees. If the Participant is a “specified employee,” as such
term is defined and determined below in this Section 6.5, any payments payable
as a result of the Participant’s Termination of Employment (other than death)
shall not be payable before the earlier of (i) the date that is six months after
the Participant’s Termination of Employment, (ii) the date of the Participant’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409А. A Participant shall be a “specified employee” for the twelve-month
period

12

--------------------------------------------------------------------------------

 

beginning on April 1 of a year if the Participant is a “key employee” as defined
in Section 416(i) of the Internal Revenue Code (without regard to Section
416(i)(5) and further described below) as of December 31 of the preceding year
or using such dates as designated by the Administrative Committee in accordance
with Section 409А and in a manner that is consistent with respect to all of the
Company’s nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Administrative Committee may establish
procedures as it deems appropriate in accordance with Section 409А. A “key
employee” is an employee who is (1) one of the top 50 highly paid officers of
the Company having an annual income greater than $175,000 in 2018 (with such
amount annually adjusted in accordance with Code Section 415(d) for calendar
years thereafter); (2) a 5-percent owner of the Company, or (3) is a 1-percent
owner of the Company having an annual compensation from the employer of more
than $150,000.

6.6Non-Alienation of Benefits.  Except by mutual agreement between the Company
and the Participant, any benefit payable under this Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, whether voluntary, involuntary, by operation of law or
otherwise, and any attempt at such shall be void, and any such benefit shall not
in any way be subject to the debts, contract, liabilities, engagements, or torts
of the person who shall be entitled to such to such benefit, nor shall it be
subject to attachment or legal process for or against such person.

ARTICLE VII
MERGER, AMENDMENT AND TERMINATION

7.1Merger, Consolidation or Acquisition.  In the event of a merger,
consolidation or acquisition where an Employer is not the surviving corporation,
unless the successor or acquiring corporation shall elect to continue and carry
on the Plan, this Plan shall terminate with respect to such Employer, and no
additional benefits shall accrue for the Employees of such Employer. Unpaid
vested benefits which have been accrued up to the date of the merger,
consolidation or acquisition shall be paid as scheduled unless the successor or
acquiring corporation elects to accelerate payment.

7.2Amendment and Termination.  The Board of Directors may amend, modify, or
terminate the Plan in whole or in part at any time. In the event of a
termination of the Plan pursuant to this Section, unpaid vested benefits shall
continue to be an obligation of the Company or other applicable Employer and
shall be paid as scheduled or at such other time as may be permitted upon a plan
termination pursuant to Section 409А.

7.3Participating Affiliates.  Any Affiliate that meets the definition of a
Participating Affiliate or an Employer under a Qualified Plan and that has any
Employees whose benefits under such Qualified Plan are affected by the Code
Section 401(а)(17) Limitations or the Code Section 415 Limitations shall be
deemed to have adopted this Plan for the benefit of such eligible Employees.
Such Affiliate shall be bound as an Employer by all the terms, provisions,
conditions, and limitations of the Plan and shall compile and submit all
information required by the Company with reference to its Employees who are
eligible for participation in the Plan.

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers in a number of copies, each of which shall be deemed an
original but all of which shall constitute one and the same instrument, this
eleventh day of January, 2019 but effective as of the first day of January,
2018.

 

SCHLUMBERGER LIMITED

 

 

 

By:

 

/s/ Alexander C. Juden

 

 

Alexander C. Juden

 

 

Secretary and General Counsel

 

14